         Case 3:19-cv-00840-BAJ-RLB            Document 17        10/27/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

LYTOSHIA S. THOMPSON                                                 CIVIL ACTION

VERSUS                                                               NO. 19-840-BAJ-RLB

EAST FELICIANA SCHOOL
SYSTEM, ET AL.

                                             ORDER

       Before the Court is Plaintiff’s Motion to Modify Scheduling Order. (R. Doc. 16). Plaintiff

represents that the “motion is unopposed in concept, but no discussion has been had on the

particulars.” (R. Doc. 16 at 1). The deadline for filing a response has not expired. LR 7(f).

       Plaintiff seeks recovery for sexual harassment, retaliatory discharge, battery, and denial

of due process. (R. Doc. 1). On March 6, 2020, the Court issued a Scheduling Order providing

the deadlines in this action, including the deadline to complete non-expert discovery by

September 14, 2020, and the deadline to file dispositive and Daubert motions by February 26,

2021. (R. Doc. 12).

       Plaintiff filed the instant motion on October 18, 2020. (R. Doc. 16). Without explanation,

Plaintiff states that the depositions in this action “have been reset for February 25-26, 2021.” (R.

Doc. 16-1 at 1). Plaintiff is now seeking an extension of the deadlines to complete depositions, to

complete expert discovery, and to file dispositive motions. Plaintiff states that her “continued

convalescence from her surgery” and her counsel’s upcoming family vacation on October 27,

2020 through November 9, 2020 make it “doubtful” she can submit an expert report in a timely

manner. (R. Doc. 16-1 at 1). Plaintiff asks that the deadline to submit expert reports be continued

until 45 days from any ruling on dispositive motions in light of the expenses involved in

obtaining a report. (R. Doc. 16-1 at 2).
         Case 3:19-cv-00840-BAJ-RLB             Document 17       10/27/20 Page 2 of 4




       Rule 16(b)(4) of the Federal Rules of Civil Procedure allows for the modification of a

scheduling order deadline upon a showing of good cause and with the judge’s consent. The Fifth

Circuit has explained that a party is required “to show that the deadlines cannot reasonably be

met despite the diligence of the party needing the extension.” Marathon Fin. Ins. Inc., RRG v.

Ford Motor Co., 591 F.3d 458, 470 (5th Cir. 2009) (quoting S&W Enterprises, LLC v. Southtrust

Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003)). In determining whether the movant has

established “good cause” for an extension of deadlines, the Court considers four factors: (1) the

party’s explanation for the requested extension; (2) the importance of the requested extension;

(3) the potential prejudice in granting the extension; and (4) the availability of a continuance to

cure such prejudice. See Leza v. City of Laredo, 496 Fed. App’x 375, 377 (5th Cir. 2012) (citing

Reliance Ins. Co. v. Louisiana Land & Exploration Co., 110 F.3d 253, 257 (5th Cir. 1997)).

       The Scheduling Order informed the parties that “[j]oint, agreed or unopposed motions to

extend scheduling order deadlines will not be granted automatically” and that “[e]xtensions of

deadlines governing discovery must be supported with information describing the discovery

already completed, what necessary discovery remains, the parties’ efforts to complete the

remaining discovery by the deadline, and any additional information showing that the parties

have diligently pursued their discovery.” (R. Doc. 12 at 2-3).

       The instant motion was filed over one month after the close of non-expert discovery.

Plaintiff has not established good cause to reopen discovery for the purposes of taking

depositions. To the extent the parties have agreed to conduct depositions, they may conduct any

such unopposed discovery “after the applicable deadline for discovery contained in the

scheduling order, provided that discovery does not delay other pretrial preparations or the trial

setting.” LR 26(d)(1). The deposition dates of February 25-26, 2021, unilaterally set without



                                                  2
         Case 3:19-cv-00840-BAJ-RLB              Document 17        10/27/20 Page 3 of 4




court approval, however, would interfere with the current dispositive motion deadline of

February 26, 2021.

       Plaintiff has also not established good cause to continue the expert report deadline until

“45 days” after the ruling on any dispositive motions to be filed. Setting the expert deadlines

until after rulings on dispositive motions is untenable. It is also unclear why the parties need any

additional time to conduct expert discovery in light of Plaintiff’s surgery and Plaintiff’s

counsel’s vacation.

       Consistent with the general pretrial management instructions by the district judges of this

district, the Court will modify the expert and dispositive motion deadlines by one month to

provide the parties additional time to complete expert discovery. The parties are to set any

remaining depositions that they have agreed to conduct after the discovery deadline in a manner

that will not interfere with the pretrial deadlines set by this Order.

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion to Modify Scheduling Order (R. Doc. 16) is

DENIED. In accordance with Federal Rule of Civil Procedure 16(b)(4), the following deadlines

are established:

       1.      The deadline to join other parties or to amend the pleadings is EXPIRED.

       2.      Discovery must be completed as follows:

               a.      Exchanging initial disclosures required by F.R.C.P. 26(a)(1): EXPIRED.

               b.      Filing all discovery motions and completing all discovery except experts:
                       EXPIRED.

               c.      Disclosure of identities and resumés of experts:

                       Plaintiff(s):           November 23, 2020.

                       Defendant(s):           December 21, 2020.


                                                   3
        Case 3:19-cv-00840-BAJ-RLB          Document 17       10/27/20 Page 4 of 4




              d.     Expert reports must be submitted to opposing parties as follows:

                     Plaintiff(s):         December 21, 2020.

                     Defendant(s):         January 19, 2021.

              e.     Discovery from experts must be completed by February 22, 2021.

       3.     Deadline to file dispositive motions and Daubert motions: March 26, 2021.

All other deadlines remain unchanged.

       Signed in Baton Rouge, Louisiana, on October 27, 2020.



                                           S
                                           RICHARD L. BOURGEOIS, JR.
                                           UNITED STATES MAGISTRATE JUDGE




                                              4
